Citation Nr: 0904769	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-11 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than March 26, 2002, 
for the grant of service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from September 1945 to July 
1949.  He died in August 1981.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during 
Operation CROSSROADS in 1946.

2.  The Veteran died in August 1981; the death certificate 
lists the immediate cause of death as right cerebral tumor.  
Coronary atherosclerosis and left ventricular hypertrophy 
were also implicated in the cause of the Veteran's death.

3.  The Veteran's brain tumor was first manifested many years 
after service, and there is no competent evidence that it was 
related to disease or injury in service or during the year 
after the Veteran's discharge from service.

4.  In June 2001, the Board denied the claim of entitlement 
to service connection for the cause of the Veteran's death on 
the basis that there was no specific association between the 
Veteran's malignant brain tumor and his in-service exposure 
to ionizing radiation.  

5.  The appellant's claim was granted in October 2002, based 
upon the provisions of the liberalizing change to 38 C.F.R. § 
3.309(d)(2), adding (xviii) cancer of the brain, effective 
March 26, 2002.  

6.  Prior to March 26, 2002, the law did not link brain 
cancer to radiation exposure in service.

7.  The medical evidence reflects that there is no reasonable 
possibility that the Veteran's fatal brain tumor was 
attributable to his exposure to ionizing radiation in 
service.


CONCLUSION OF LAW

The criteria for an effective date prior to March 26, 2002, 
for the grant of service connection for cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1310, 5103, 5103A, 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.303, 3.307, 3.309, 3.311, 3.312, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2008).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  First, if a 
veteran exposed to radiation during active service later 
develops one of the diseases listed at 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d), a rebuttable presumption of service 
connection arises.  See 38 C.F.R. §§ 3.307, 3.309.  Second, 
under 38 C.F.R. § 3.311, service connection may be 
established if a radiation-exposed Veteran develops a 
"radiogenic disease" (one that may be induced by ionizing 
radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by competent scientific or medical evidence that 
the claimed condition is a radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship, 
in fact, exists between the disease and the veteran's 
radiation exposure in service.  Third, even if the claimed 
disability is not listed as a presumptive disease under 38 
C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. 
§ 3.311, direct service connection may be established by 
competent evidence establishing the existence of a medical 
nexus between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed.Cir. 1994).  See also Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).

Diseases presumptively service connected for radiation-
exposed Veterans under the provisions of 38 C.F.R. § 
3.309(d)(2) are:  Leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lung; and cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the Veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the Veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  The term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following:  (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung 
cancer; (v) bone cancer; (vi) liver cancer; (vii) skin 
cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) 
colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; 
(xiii) urinary bladder cancer; (xiv) salivary gland cancer; 
(xv) multiple myeloma; (xvi) posterior subcapsular cataracts; 
(xvii) non- malignant thyroid nodular disease; (xviii) 
ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the 
brain and central nervous system; (xxi) cancer of the rectum; 
(xxii) lymphomas other than Hodgkin's disease; (xxiii) 
prostate cancer; and (xxiv) any other cancer.  38 C.F.R. 
§ 3.311(b)(2).

38 C.F.R. § 3.311 also provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumption period specified in either section 3.307 or 
section 3.309, and where it is contended that the disease is 
a result of ionizing radiation exposure in service.  




Factual Background and Analysis

The Veteran's death certificate shows that the immediate 
cause of death was cerebral edema.  The underlying cause of 
death was listed as right cerebral tumor.  The autopsy 
revealed that the cause of death was due to marked swelling 
of the right hemisphere of the brain secondary to an 
infiltrating malignant brain tumor (malignant astrocytoma). 

Correspondence from the Department of the Navy, dated in 
October 1980, indicates that an examination of Navy data 
confirmed that the Veteran participated in Operation 
CROSSROADS, a nuclear test series consisting of two 
detonations and occurring at Bikini Atoll in July 1946.  The 
Veteran arrived in the Marshall Islands aboard the U.S.S. 
Walke in May 1946 and was transferred in June 1946 to the 
U.S.S. San Marcos for duty with the Boat Pool at Bikini 
during the operation.  Dosimetry data for CROSSROADS as well 
as the Veteran's medical record revealed that there was no 
recorded radiation exposure data or any indication that the 
Veteran was issued a film badge.  It was further noted that 
the highest recorded cumulative radiation exposure for any 
individual at CROSSROADS was 3.52 rem gamma, an exposure well 
within the national occupational radiation exposure standards 
which permitted 5.0 rem per calendar year.

In light of onsite participation at CROSSROADS, the Veteran 
has met the criteria for a "radiation-exposed veteran" 
under 38 U.S.C.A. § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3).  
Therefore, his exposure to ionizing radiation during service 
is conceded.  

The evidence also shows that the Veteran's malignant brain 
tumor is now among the "radiogenic diseases" listed under 
either 38 C.F.R. § 3.309(d)(2) or 38 C.F.R. § 3.311 as being 
recognized by VA--on a presumptive basis--as a residual of 
such exposure.  As noted previously, VA amended the 
regulations concerning presumptive service connection for 
certain diseases for Veterans who participated in radiation-
risk activities.  Effective March 26, 2002, brain cancer was 
added to the presumptive diseases specific to radiation-
exposed veterans.  67 Fed. Reg. 3612, 3615 (January 25, 
2002); codified at 38 C.F.R. § 3.309(d)(2)(xviii) (2008).  

The applicable law and regulation provide that when there is 
a liberalizing change in the law or regulation, benefits 
pursuant to the change will be effective no earlier than the 
effective date of the change.  38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.  In accordance with these provisions, the RO 
assigned the effective date of the change in the regulation, 
March 26, 2002, as the effective date for benefits.  The 
appellant now disagrees with the effective date assigned for 
her DIC.  She essentially contends that the benefits should 
at least be granted back to 1981, the date of her original 
application.  In this case an earlier effective date can be 
assigned if service connection for the cause of the Veteran's 
death can be established under the laws and regulations that 
existed before the change in Section 3.309.  38 C.F.R. 
§ 3.400(c)(2).  

That said, prior to March 26, 2002, brain cancer was not 
among those forms of cancer which may be presumptively 
service-connected under the provisions of 38 C.F.R. § 3.309.  
However, it is a radiogenic disease under 38 C.F.R. § 3.311, 
which, in essence, concedes the possibility that exposure to 
ionizing radiation may be an etiological factor for the 
development of the Veteran's brain tumor.  The degree to 
which radiation exposure is a factor in the development of a 
malignancy varies depending on the type of malignancy, the 
amount, rate, and type of radiation exposure, and other 
relevant risk factors such as age at time of exposure.  
Therefore, the question presented in this case is whether the 
Veteran's presumed level of radiation exposure was sufficient 
to induce his brain tumor.  

The appellant's claim was forwarded for additional research 
and dose reconstructions, and in August 2006 the Defense 
Threat Reduction Agency (DTRA) again confirmed that the 
Veteran participated in Operation CROSSROADS, conducted at 
Bikini Atoll in 1946.  A radiation dose assessment was 
completed in accordance with the recommendations provided by 
a 2003 report from the National Research Council (NRC).  The 
DTRA estimated that the Veteran's mean total external gamma 
dose was 0.41 rem with an upper bound gamma dose of 1.1 rem; 
a mean total external neutron dose of 0.0 rem with an upper 
bound neutron dose of 0.0 rem; an internal committed alpha 
dose to the brain of 0.0 (<0.0001) rem with an upper bound 
committed alpha dose to the brain of 0.0 (<0.001) rem; and an 
internal committed beta plus gamma dose to the brain of 0.0 
(<0.001) rem with an upper bound committed beta plus gamma 
dose to the brain of 0.0 (<0.001) rem.  The reconstructed 
dose estimates have not been disputed.  

In September 2006, the Director of the VA Compensation and 
Pension (C&P) Service requested an opinion from the VA Under 
Secretary for Health for a determination as to the probable 
relationship between the Veteran's exposure to ionizing 
radiation and the later development of his brain tumor, 
diagnosed as malignant astrocytoma, massive of the right 
temporal lobe.  The Director referred to the earlier October 
2000 memorandum which held that it was unlikely that the 
Veteran's brain tumor could be attributed to exposure to 
ionizing radiation in military service.  At that time the 
Veteran's history of participation in Operation CROSSROADS in 
1946 was noted and a careful search of dosimetry data 
revealed no record of radiation exposure for the Veteran.  
However, a scientific dose reconstruction indicated that he 
would have received a probable dose of 0.343 rem gamm (0.4 
rem rounded) with an upper bound of 0.9 rem gamma.  Moreover 
due to the distance of his unit from ground zero, the Veteran 
had virtually no potential for exposure to neutron radiation.  
The internal (50-year) committed dose equivalent to the 
Veteran's brain was 0.0 rem. 

In addition to the dose estimates provided by DTRA, the C&P 
Director provided the Veteran's history of "spells" during 
which he would stare straight ahead and his hands would go to 
his chest or either straight out.  The onset of these spells 
was about 1970.  In 1972, the Veteran sustained a head injury 
in car accident, after which the spells increased in 
frequency.  The record also reflects that the Veteran was 
first exposed to ionizing radiation at age 18 and, using 1970 
as the date of diagnosis, the brain tumor was initially 
diagnosed approximately 24 years after his last exposure.  No 
other information relevant to determining the cause of his 
brain tumor is shown by the evidence of record.  

Thereafter, in a memorandum, the VA Chief Public Health and 
Environmental Hazards Officer responded that radiation 
increased the incidence of both benign and malignant central 
nervous system (CNS) neoplasms.  However, the dose 
relationship was uncertain and many of the studies related to 
exposure in utero or during childhood.  Most studies in 
adults showed no excess risk or a nonstatistically 
significant increased risk for brain tumors especially when 
the dose was less than 100 rads.  Scientific literature 
concerning the medical effects of ionizing radiation, as well 
as professional journals were cited in the opinion.  

In accordance with the guidance using the Interactive 
Radioepidemiological Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH), the cancer model 
for the nervous system was utilized to estimate the 
likelihood that exposure to ionizing radiation was 
responsible for the Veteran's brain tumor.  Based upon his 
estimated range of ionizing radiation exposure dosage and 
using calculated 99th percentile values, it was determined 
that the probability of this exposure resulting in his 
subsequent brain tumor was 1.16 percent and 0.91 percent 
depending on whether 1971 or 1981 was used as the year of 
diagnosis.  In light of the above, the physician concluded 
that it was unlikely that the Veteran's brain tumor could be 
attributed to exposure to ionizing radiation in service.  
This opinion was based upon review of the particular facts of 
this case, to include the amount of the Veteran's radiation 
exposure, his duration of exposure, and the elapsed time 
between his exposure and onset of his cancer.  Moreover, this 
opinion was provided by a public health official specifically 
tasked and specialized in evaluating environmental hazard 
risks, to include radiation exposure, and the evidentiary 
record contains no competent medical opinion to the contrary.  

Because the evidence does not support a grant under the 
provisions of 38 C.F.R. § 3.311, an effective date consistent 
with that section cannot be granted.  The only basis for the 
grant of service connection for the fatal cancer is found in 
the presumptive provisions of 38 C.F.R. § 3.309(d)(2).  Since 
the applicable provisions of that section supporting service 
connection for brain tumor were effective March 26, 2002, 
that is the earliest effective date that can be assigned for 
benefits.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See 
also Brown v. Nicholson; 21 Vet. App. 290 (2007).

The appellant's personal belief that the Veteran's brain 
tumor is due to his in service radiation exposure, while 
certainly well-intentioned, holds no probative value in this 
case, as she is not shown to possess the requisite medical 
training and expertise to speak to issues of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that a lay witness can provide an "eye-witness" 
account of visible symptoms, but cannot offer evidence that 
requires medical knowledge, such as causation or etiology of 
a disease or injury).  

The Board thus concludes that the RO established the earliest 
effective date permitted under the law for the grant of DIC 
benefits in this case.  It follows that the claim for an 
earlier effective date must be denied.  The evidence is not 
so evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board initially notes that the United States Court of 
Appeals for Veterans Claims has held that an appellant 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide his or her with VCAA notice 
of the laws and regulations governing effective dates, if, 
based on the facts of the case, entitlement to an earlier 
effective date is not shown as a matter of law.  See Nelson 
v. Principi, 18 Vet. App. 407, 410 (2004).

In any event, in this case, the appellant was provided a 
notice letter dated in April 2007 which included an 
explanation for the decision reached and informed her of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, she has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Thus, the Board concludes that all 
required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  In this case, the 
Veteran's service treatment records are on file, as are post-
service clinical records identified by the appellant.  The 
development required by 38 C.F.R. 3.311 has been accomplished 
with opinions as to the Veteran's exposure and a medical 
opinion analyzing that information.  Thus, it appears that 
all obtainable evidence identified by the appellant relative 
to the claim has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date earlier than March 26, 2002, for the grant 
of service connection for the cause of the Veteran's death is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


